Citation Nr: 0936495	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-00 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York



THE ISSUE

Entitlement to a rating in excess of 30 percent for migraine 
headaches.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1981 to 
February 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Huntington, West Virginia that denied 
an increased rating for the Veteran's migraine headaches.  
The case comes to the Board from the RO in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2004, the Veteran filed a claim seeking an increased 
evaluation for her migraine headaches, currently rated 30 
percent disabling.  She was afforded a VA examination in 
August 2004.  The examiner apparently did not review the 
claims file prior to or after performing the examination.  

The examination report indicates that the Veteran told the 
examiner that she got migraine headaches approximately 2 to 3 
times per week, each of which lasted one day and caused a 
moderate amount of functional impairment due to discomfort.  
The pain was described as being located at the apex of the 
Veteran's scalp and accompanied by tingling in the upper 
right arm and cloudy vision but no nausea or vomiting.  The 
examiner noted that the Veteran was enrolled in courses 
through a vocational rehabilitation program and was able to 
attend those courses despite her headaches.

In her notice of disagreement dated in January 2005, the 
Veteran alleged that the examiner either misinterpreted or 
was otherwise mistaken concerning the symptoms and functional 
impairments that she reported to him; for instance, the 
Veteran alleged that at times her migraines were accompanied 
by nausea and vomiting and that, at times, she was unable to 
attend her classes due to the severity of her migraines. 

The claims file contains VA treatment records through 
approximately July 2005.  These records reflect that the 
Veteran's medication regimen was changed approximately 1 
month before the August 2004 examination because a 
neurologist felt that the then-current treatment could have 
exacerbated the Veteran's migraines.  The neurologist 
indicated that if the change of medications was unsuccessful 
the Veteran might need to be hospitalized for intensive 
treatment for her migraines.  Treatment records from 
September 2004 through July 2005 document complaints of 
worsening migraines accompanied by symptoms such as visual 
disturbances and nausea.  The Veteran was referred for a 
computerized tomography (CT) scan of the head to rule out a 
brain lesion.  This was performed in February 2005 and 
interpreted to be negative.  

The claims file does not reflect whether the change in 
treatment was effective to reduce the frequency and severity 
of the Veteran headaches or what, if any, further treatment 
was required.  Similarly, it does not indicate whether the 
Veteran was able to complete her vocational rehabilitation 
courses notwithstanding her headaches nor does it show what, 
if any, functional effects her migraines had on her 
employment after she stopped attending vocational 
rehabilitation.

Under these circumstances, the Board finds that VA's duty to 
assist the Veteran requires that VA obtain more recent 
treatment records and a more contemporaneous VA examination.  
See, e.g., VAOGCPREC 11-95 (April 7, 1995) (where the 
evidence indicates that there has been a further increase in 
the severity of a Veteran's disability subsequent to the RO's 
most recent adjudication of the Veteran's claim, the duty to 
assist may require that the Board remand the claim for 
additional evidentiary development, including a new 
examination).

Furthermore, the record does not reflect that the Veteran was 
notified of the manner in which VA assigns disability ratings 
and effective dates as is required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), which was decided during the 
pendency of this appeal.  This notice error should be cured 
upon remand.

Accordingly, the case is REMANDED for the following actions:

1. A letter should be sent to the 
Veteran explaining the need for 
additional evidence regarding her claim 
in accordance with 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008).  
The letter should fully comply with the 
guidance concerning notice that is set 
forth in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sum nom Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

2.  The RO/AMC should take appropriate 
steps to contact the Veteran in order 
to have her identify all treatment that 
she received for her migraine headaches 
since July 2005.  Based on the 
response, the RO/AMC should undertake 
all necessary action to obtain copies 
of all clinical records that have not 
previously been obtained from any 
identified treatment source.  More 
recent VA treatment records should be 
obtained.  If additional records are 
not located, the claims folder should 
document the efforts made to obtain the 
records.  It should also be determined 
if there is a VA vocational 
rehabilitation folder.  If so, it 
should be associated with the claims 
files.  If there is no folder, that 
should be set out in the claims folder.

3.  The RO/AMC should contact the 
Veteran and request that she provide 
any evidence in her possession that 
documents her symptoms, such as a 
"headache journal", records of time 
missed from work as a result of 
migraine headache symptoms, or records 
of accommodations made for her by her 
employers as a result of her migraine 
headaches.  

4.  The Veteran should then be 
scheduled for an appropriate 
examination to ascertain the current 
severity of her migraine headaches.  
The examiner should review the claims 
file and should state that this was 
done in his or her report.  The 
examiner should specifically identify 
whether the Veteran experiences 
prostrating migraine attacks and the 
frequency of any such attacks.  The 
examiner should fully describe all 
functional impairments that the Veteran 
experiences as a result of her migraine 
headaches.  The examiner should fully 
explain his or her rationale for all 
conclusions that are expressed in the 
report of examination.

5.  After completion of the above 
development, the Veteran's claims should 
be re-adjudicated.  If the determinations 
remain less than fully favorable to the 
Veteran, she and her representative 
should be provided with a supplemental 
statement of the case (SSOC) and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




